DETAILED ACTION
 	This Office Action is in response to the amendment filed on 01/10/2022 in which claims 24-34, 36-44, and 46 are presented for examination on the merits. Claims 24-34, 36-44, and 46, now re-numbered as claims 1-21 are pending.
Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 01/03/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Response to Arguments
1.	In view of the claim amendments filed on 01/10/2022, applicant’s remarks in pages 13-14 with respect to the rejection under 35 U.S.C § 103(a) have been considered.
	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 12/24/2021 are hereby withdrawn.
				Allowable Subject Matter
2.	  Claims 24-34, 36-44, and 46 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
Independent claims 24, 25, and 36 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Shah (US 20170091397 A1, prior art on the record) discloses a blockchain configured device-driven disintermediated distributed system for facilitating multi-faceted communication over a network. The system includes entities connected with a communications network. Each of the entities and associated devices and sensors and networks serve as a source of data records. The system includes a blockchain configured data bank accessible by each of the plurality of entities based on rules and preferences of the entities upon authorization by the blockchain configured data bank. The blockchain configured data bank includes a processing component for executing stored instructions to process the data records of the entities over the communications network. The system includes a blockchain configured component communicatively coupled to the blockchain configured data bank and adapted to be accessible by each of the plurality of entities. The system includes a validation device including a facial expression-based validation device and a geo-tagging-based validation device (Shah, Abstract).
 Further, Chan et al. (US 20170046638 A1, prior art on the record) discloses a first client device that is coupled to a second client device. An apparatus, coupled to the first and second devices, includes a storage device coupled to a processor. The storage device stores software instructions for controlling the processor that when executed configures the processor to generate a listing of expected values and referral events associated with a tracked matter. Each referral event corresponds to a different 
	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a system that manages secured file system, and an authority to the secured file system, by granting access only to a user who is authorized to access the file system. The user within the system is identified using a unique key unique to each user. 
The subject matters of the independent claim 24 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 24 including the objected claims 26, 34-35, 37, and 45-46, that recite: “…establishing a temporal relationship between a block in the space block chain and a block in the team block chain; receiving a first block to add to the space block chain, wherein the first block includes a first user ID and an operation performed by the first user ID; determining whether to add the first block to the space block chain by: based on the temporal relationship between the block in the space block chain and the block in the team block chain, determining a valid policy associated with the team block chain, determining a first role of the first user ID recorded in the team block chain or the space block chain, and based on the valid policy, determining whether the first role has the authority to 
Independent claims 25 and 36 recite similar subject matters as to those in claim 24.
  	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in independent claims 24, 25, and 36 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/
Primary Examiner, Art Unit 2498